







SECOND AMENDMENT
TO
EATON SAVINGS PLAN
2016 Restatement


The Eaton Savings Plan, presently maintained under an amended and restated
document made effective generally as of January 1, 2016, as amended (the
“Plan”), is hereby further amended in the respects hereinafter set forth.
1.    Effective for Employees hired, rehired, or transferred on and after
January 1, 2017 and who meet other administrative criteria set by the Plan
Administrator, the first sentence of Section 4.2(a) of the Plan is amended to
provide as follows:
In the case of (i) any person who first completes an Hour of Service on or after
April 1, 2011, and becomes eligible to become a Member in accordance with
Article III on or after January 1, 2017, and (ii) any employee of an entity
acquired by the Company on or after January 1, 2012, who becomes an Employee by
reason of being in a group to which coverage under the Plan is extended on or
after that date, if such Employee fails to affirmatively apply for membership in
the Plan and fails to affirmatively decline membership in the Plan within an
administrative period of at least 30 days from the date he is first eligible to
become a Member, such Employee will be deemed to have made an election under the
Plan to have his Compensation reduced by 6%.
2.    Effective for the first pay date on or after January 1, 2017, Section
5.3(b) is amended to provide as follows:
(b)    With respect to each payment of Compensation (hereinafter referred to as
a “pay date”) occurring on or after January 1, 2017, for each $1.00 of Member
Regular Contributions made by a Member with respect to Compensation paid on the
pay date, and for each $1.00 of Deferred Compensation Contributions made on
behalf of a Member with respect to Compensation paid on the pay date, such
Member shall receive, as a Company Matching Contribution (if any), an amount
equal to 50% of the aggregate of such Member Regular Contributions and Deferred
Compensation Contributions that do not exceed 6% of such Member's Compensation
for such pay date. With respect to each such Member, Company Matching
Contributions shall first match Matched Deferred Compensation Contributions (to
the extent thereof) for such pay date and then, to the extent any additional
Company Matching Contribution is required for such pay date, Company Matching
Contributions shall match Matched Regular Contributions for such pay date.
Notwithstanding the foregoing, any Company Matching Contributions allocated
during a Plan Year are contingent on the Member remaining an Employee through
the end of the Plan Year based on the Company’s records as of the first week of
the following Plan Year, or the Member’s employment terminating earlier due to
(1) termination of employment after attaining age 55 with at least 10 Years of
Service, (2) becoming Disabled, (3) death or (4)  job elimination, reduction in
force or layoff (each being an “Exception Reason”). Any Member whose employment
is terminated due to any other reason will immediately forfeit any Company
Matching Contributions allocated during the Plan Year of the termination. If a
Member is rehired during the same Plan Year in which the Member’s employment
terminated other than due to an Exception Reason, any Company Matching
Contributions allocated prior to the Member’s employment termination date shall
remain forfeited; however, any Company Matching Contributions allocated after
the Member’s rehire date are contingent on the Member remaining an Employee
through the end of the Plan Year based on the Company’s records as of the first
week of the following Plan Year or the Member’s employment terminating earlier
due to an Exception Reason.
Company Matching Contributions described in this Section 5.3(b) on behalf of a
Member shall consist of: (1) the Eaton Shares allocated and credited to such
Member's Account under Section 15.3(g) with respect to ESOP Allocation Periods
valued at fair market value at the time credited to the Company Contribution
Account of such Member; and (2) the balance thereof (if any), which shall be
contributed to the Plan by the Company. Company Matching Contributions described
in clause (2) of the immediately preceding sentence shall be contributions to
the portion of the Plan that is not the ESOP Feature.
3.    Effective January 1, 2017, the last sentence of Section 5.9(f) of the Plan
is amended to provide as follows:
In accordance with Treasury Regulation Section 1.401(k)-3(g)(1)(i)(E), the ADP
test using the current year testing method as set forth in Subsections (a)
through (e) of this Section 5.9 (and not the ADP Safe-Harbor) shall apply for
the entire 2016 and all later Plan Years.
4.    Effective January 1, 2017, the last sentence of Section 5.10(e) of the
Plan is amended to provide as follows:
In accordance with Treasury Regulation Section 1.401(m)-3(h)(1)(i)(E), the
actual contribution percentage test using the current year testing method as set
forth in Subsections (a) through (d) of this Section 5.10 (and not the ACP
Safe-Harbor) shall apply for the entire 2016 and all later Plan Years.
5.    Effective January 1, 2017, a new Step 6(c) is added after Step 6(b) in
Section 10.1 of the Plan to provide as follows:
Step 6(c) – Notwithstanding any provision of the Plan to the contrary, Step 5 is
subject to the requirement that any portion of such Account attributable to
Company Matching Contributions (and the earnings thereon) that have not met the
contingent requirements set forth in Section 5.3(b) may not be withdrawn.
6.    Effective January 1, 2017, a new Section 11.14 is added to the Plan to
provide as follows:
11.14 Treatment of Forfeited Company Matching Contributions - Whenever the
portion of a Member’s Company Contributions Account attributable to contingent
Company Matching Contributions is forfeited during a Plan Year in accordance
with the provisions of Section 5.3(b), the amount of such forfeiture shall be
applied against the Company’s contribution obligations for the Plan Year or any
subsequent Plan Year or, at the Company’s election, applied to pay Plan
expenses.
*        *        *
EXECUTED AT Cleveland, Ohio, this 14th day of December, 2016.
EATON CORPORATION
By: /s/ Cynthia K. Brabander
Title: Executive Vice President, Chief Human Resources Officer






12028997.2



